Case: 14-13012   Date Filed: 05/21/2015   Page: 1 of 2


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-13012
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 0:13-cr-60164-JIC-7



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                 versus

HECTOR BRUNO, JR.,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                             (May 21, 2015)

Before MARTIN, ANDERSON and EDMONDSON, Circuit Judges.

PER CURIAM:
              Case: 14-13012     Date Filed: 05/21/2015   Page: 2 of 2


      Thomas John Butler, appointed counsel in this direct criminal appeal for

Hector Bruno, Jr., has moved to withdraw from further representation of Bruno and

has filed a brief prepared pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct.
1396, 18 L. Ed. 2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Bruno’s conviction and sentence

are AFFIRMED.




                                         2